DETAILED ACTION
Claims 1-23 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 10-23 in the reply filed on 08/15/2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-5 and 11-15 are objected to because of the following informalities:
Claim 2: “a power outlet” (lines 2-3) should have been –the power outlet—.
Claims 3-5 inherit the features of claim 2 and are objected to accordingly.
Claim 3: “a notification” (line 2) should have been –the notification—.
Claim 4: “a notification” (line 2) should have been –the notification—.
Claim 5 inherits the features of claim 4 and is objected to accordingly.
Claim 11: “a power outlet” (line 3) should have been –the power outlet—.
Claims 12-15 inherit the features of claim 2 and are objected to accordingly.
Claim 12: “a notification” (line 1) should have been –the notification—.
Claim 13: “a notification” (line 1) should have been –the notification—.
Claim 14 inherits the features of claim 13 and is objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “means… for providing at least a portion of the available excess capacity to at least one mobile device charging outlet coupled to the power source” in lines 1-4. The specification discloses such “means” as being a “power outlet”, for example in paragraph [0057]. However, claim 2 already discloses a power outlet. Therefore, it is not clear if the “means” recited in claim 3 is referring to the same power outlet recited in claim 2 or to a different power outlet.
For the following analysis, the Examiner will consider the “means” recited in claim 3 as referring to the power outlet recited in claim 2.
Claim 4 recites the limitation “means… for providing at least a portion of the available excess capacity to an electrical appliance coupled to the power source” in lines 1-3. The specification discloses such “means” as being a “power outlet”, for example in paragraph [0065]. However, claim 2 already discloses a power outlet. Therefore, it is not clear if the “means” recited in claim 4 is referring to the same power outlet recited in claim 2 or to a different power outlet.
For the following analysis, the Examiner will consider the “means” recited in claim 4 as referring to the power outlet recited in claim 2.
Claim 5 inherits the features of claim 4 and is rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-16, 19, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westergaard (US 2017/0372244 A1; from IDS filed on 07/07/2021).

With respect to claim 1, Westergaard teaches: A system to distribute power (see e.g. paragraph 5: “an electric power management system… the disclosure relates to pooling of electric power requests according to various criteria for a subsequent, highly-ordered satisfaction of the same by the electric power utility providing the electric power to the devices”), the system comprising: 
one or more non-transitory machine-readable mediums (see e.g. paragraph 17: “a program storage device”) configured to store instructions (see e.g. paragraph 17: “software as a program tangibly embodied on a program storage device”); and 
one or more processors (see e.g. paragraph 17: “one or more central processing units (CPU)”) configured to execute the instructions stored on the one or more non-transitory machine-readable mediums (see e.g. paragraph 17: “The program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (CPU)”), wherein execution of the instructions causes the one or more processors to (see e.g. paragraph 17: “the present invention is implemented in software as a program tangibly embodied on a program storage device. The program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (CPU), a random access memory (RAM), and input/output (I/O) interface(s). The computer platform also includes an operating system and microinstruction code. The various processes and functions described herein may either be part of the microinstruction code or part of the program (or combination thereof) which is executed via the operating system”) 
receive a schedule of demand for power being generated by a power source (see e.g. paragraph 32: “DRA 250 includes a load control computer system (LCCS) 256 having computer server 254 and, associated databases 255. Within the server and databases are two data structures: an active pool 242 and a reservation pool 244. Active pool 242 contains a list of devices that are currently being provided with electrical service. Reservation pool 244 contains a queued list of devices that are waiting to be provided with electrical service”; and paragraph 26: “Just as the user may set certain policy configurations for the operation of their electricity consuming devices, the present invention also accommodates electric service provider policy configurations for scheduling the operation of a group of electricity consuming devices in the aggregate. In this regard, the electric power provider may even intervene so as to decide when they want certain devices to start based on the electric power supplier's current total electric power load, an estimated future load, a desired target load, the current set of pooled electric power consuming devices, or a current (or scheduled) electricity price”); 
determine that there is excess power capacity available to service consumers of the power being generated by the power source (see e.g. paragraph 34: “policy information may include… how much electricity is required for operation and for how long… The LCCS checks for and is returned the status of the current electrical load 247 vis-à-vis the ideal electrical load 246. Based on the evaluation of the active pool parameter, i.e. the proximity of the two levels, the LCCS makes a determination as to whether the requesting device should start immediately or be pooled. If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies”), the determination of excess power capacity based on a current power capacity of the power source (see e.g. paragraph 34: “evaluation reveals that there is sufficient electrical capacity”) and a current load being applied to the power source (see e.g. paragraph 34: “the status of the current electrical load 247”), the current load being based on the schedule of demand for power (see e.g. paragraph 34: “the current electrical load 247 vis-à-vis the ideal electrical load 246”; and paragraph 26); and 
responsive to a determination that the available excess capacity exceeds an expected maximum draw at a power outlet, activate the power outlet (see e.g. paragraph 34: “Based on the evaluation of the active pool parameter, i.e. the proximity of the two levels, the LCCS makes a determination as to whether the requesting device should start immediately or be pooled. If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies, this is communicated to the customer with a start message 312 to start the device”; and paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied, a start message is sent (step 162) to the smart outlet 130 (or coupled on-premises computer) and electricity is permitted to flow to the requesting device”), wherein the power outlet is determined based on the schedule of demand (see e.g. paragraph 34: “evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies”; and paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied”).

With respect to claim 2, Westergaard teaches: The system of claim 1, wherein responsive to a determination that the available excess capacity does not exceed the expected maximum draw at a power outlet, execution of the instructions causes the one or more processors to, generate a notification of the available excess capacity (see e.g. paragraph 34: “If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies, this is communicated to the customer with a start message 312 to start the device. If not, as shown in FIG. 3C, then the LCCS queues the device in the reservation pool for later start as shown as a first reservation pool entry 260. This is communicated to the customer with a message 312 indicating the pending status of the device along with a pool prioritization number and any other desirable notifications”).

With respect to claim 3, Westergaard teaches: The system of claim 2 further comprising means, responsive to generating a notification of the available excess capacity, for providing at least a portion of the available excess capacity to (see e.g. paragraph 26: “the electric utility would then be able to provide power to a group of devices or appliances which are waiting for service based on the customer-specified policy as conditioned by the service provider policy”; paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied, a start message is sent (step 162) to the smart outlet 130 (or coupled on-premises computer) and electricity is permitted to flow to the requesting device”) at least one mobile device charging outlet (see e.g. Fig. 1: “30”; and paragraph 20: “electrical outlets 30 which may include standard wall receptacles 32 or other specialized outlets 36”) coupled to the power source (see e.g. paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied, a start message is sent (step 162) to the smart outlet 130 (or coupled on-premises computer) and electricity is permitted to flow to the requesting device (step 164)”; and paragraphs 25, 95).

With respect to claim 4, Westergaard teaches: The system of claim 2 further comprising means, responsive to generating a notification of the available excess capacity includes, for providing at least a portion of the available excess capacity to an electrical appliance coupled to the power source (see e.g. paragraph 26: “the electric utility would then be able to provide power to a group of devices or appliances which are waiting for service based on the customer-specified policy as conditioned by the service provider policy”; paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied, a start message is sent (step 162) to the smart outlet 130 (or coupled on-premises computer) and electricity is permitted to flow to the requesting device”).

With respect to claim 5, Westergaard teaches: The system of claim 4, wherein the electrical appliance comprises at least one of: a water heater (see e.g. paragraph 98: “pooling and moving dynamically configurable electrical loads to off-peak operation times, such as… electric water heaters”); or a water filtration device.

With respect to claims 10-14: Claims 10-14 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-5, respectively; please see the rejections directed to claims 1-5 above which also cover the limitations recited in claims 10-14.

With respect to claim 15, Westergaard teaches: The method of claim 11, further comprising: 
responsive to the notification of the available excess capacity, receiving an update to the schedule of demand for power being generated by the power source (see e.g. paragraph 34: “the customer policy information may be changed or updated within the start request messaging. Specifically, the policy information may include the operational price point at which the device is specified to start, how much electricity is required for operation and for how long, and whether there is a latest start point or latest finish time”; and paragraph 37: “LCCS determines that a system change has occurred that permits a certain amount of additional electrical load to be consumed and that some of the pooled devices should be started. Examples of such system changes may include a drop in wholesale electricity price, a transformer load drop, or an influx of additional power capability to the electrical grid”).

With respect to claim 16, Westergaard teaches: The method of claim 10, further comprising: 
responsive to a determination that the current power capacity of the power source is insufficient to service the current load being applied to the power source, activating an alternate power source to service at least a portion of the current load (see e.g. paragraph 37: “there are now several devices waiting to be started. At some point, the LCCS determines that a system change has occurred that permits a certain amount of additional electrical load to be consumed and that some of the pooled devices should be started. Examples of such system changes may include… an influx of additional power capability to the electrical grid”).

With respect to claim 19, Westergaard teaches: The method of claim 10, wherein the schedule of demand for power is based on a priority (see e.g. paragraph 36: “LCCS evaluations and conditional determinations are made as described with respect to FIG. 3C above. Since the actual electricity load and the ideal electricity load are still within the range of ideal operation, the devices are placed in the reservation pool again. This is shown as a second reservation pool entry 262, third reservation pool entry 264 and customer messaging 312 indicating the pending status and prioritization of the device”).

With respect to claim 20, Westergaard teaches: The method of claim 10, wherein the expected maximum draw at the power outlet is sufficient to power a cooking appliance (see e.g. paragraph 34: “makes a determination as to whether the requesting device should start immediately or be pooled. If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies, this is communicated to the customer with a start message 312 to start the device”; paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied, a start message is sent (step 162) to the smart outlet 130 (or coupled on-premises computer) and electricity is permitted to flow to the requesting device”; and paragraph 79: “behavior during operation, e.g. if the stove/coffee machine/etc. is left on”).

With respect to claim 22, Westergaard teaches: The method of claim 10, wherein the power outlet is a first power outlet (see e.g. Fig. 1: “32”; and paragraph 20: “electrical outlets 30 which may include standard wall receptacles 32”), the method further comprising: 
determining that power is not being currently drawn at the first power outlet (see e.g. paragraph 67: “An ability to remotely control the start/stop of the device, possibly based on changed parameters of the system of which the consumer is advised (e.g. the power price goes up while the user is away from home due to power shortages/brown-out conditions and consumer wishes to shut off certain devices)”; and paragraph 92: “receiver detects erroneous requests for starts such that the smart socket won't allow current to flow unless a bona fide device is requesting service (e.g. a child safety involving outlets)”); and 
activating a second power (see e.g. Fig. 1: “36”; and paragraph 20: “electrical outlets 30 which may include… specialized outlets 36”) outlet using the available excess capacity, the second power outlet determined based on the schedule of demand (see e.g. paragraph 34: “Based on the evaluation of the active pool parameter, i.e. the proximity of the two levels, the LCCS makes a determination as to whether the requesting device should start immediately or be pooled. If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies, this is communicated to the customer with a start message 312 to start the device”; and paragraph 29: “Once the conditions of the customer policy, the service provider policy (if any) and the pool parameter are satisfied, a start message is sent (step 162) to the smart outlet 130 (or coupled on-premises computer) and electricity is permitted to flow to the requesting device”).

With respect to claim 23, Westergaard teaches: The method of claim 22, wherein determining that power is not being currently drawn at the first power outlet includes a Power Line Communication (PLC), a WiFi communication, or a low-power wide-area (LoRa) communication (see e.g. paragraph 19: “ZigBee™ specifies a low-cost, low-power, wireless mesh network standard for deploying wireless control and monitoring applications to electrical devices”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Westergaard in view of Ozog (US 2014/0148963 A1; from IDS filed on 07/07/2021).

With respect to claim 17, Westergaard teaches: The method of claim 10, further comprising: 
Westergaard does not but Ozog teaches:
responsive to a determination that the current power capacity of the power source is insufficient to service the current load being applied to the power source, reducing the current load being applied to the power source, wherein the reducing of the current load is based on the schedule of demand for power (see e.g. Ozog, paragraph 179: “optimization modules 305 may process: loads and forecasts; avoided costs; capacity values; distributed storage and distributed generation status; and/or customer constraints. The optimization modules 305 may receive information from a forecasting system 104. The forecasting system 104 is discussed in more detail below, but may provide: load prediction; weather forecasts; risk given load uncertainty; customer compliance forecasts; override forecasts; and/or time of day and day of week effects”; and paragraph 190: “for energy management objectives which pertain only to peak load reduction with constantly maintained energy levels, sufficient load leveling is achieved using approximately half of the customers on a circuit”; and paragraph 407: “In the previous demand response optimization 109 scenario, the utility decreased system peak demand by actually forcing customers to reducing their consumption, i.e., curtailment. With load leveling, it may be possible to reduce demand (kW) by coordinating customers so that all appliances do not start at the same time”).
Westergaard and Ozog are analogous art because they are in the same field of endeavor: power distribution management and optimization. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Westergaard with the teachings of Ozog. The motivation/suggestion would be to improve power distribution management by conserving power for high priority devices.

With respect to claim 18, Westergaard teaches: The method of claim 17, wherein the reducing of the current load is based on a priority (see e.g. Westergaard, paragraph 36: “LCCS evaluations and conditional determinations are made as described with respect to FIG. 3C above. Since the actual electricity load and the ideal electricity load are still within the range of ideal operation, the devices are placed in the reservation pool again. This is shown as a second reservation pool entry 262, third reservation pool entry 264 and customer messaging 312 indicating the pending status and prioritization of the device”).

With respect to claim 21, Westergaard teaches: The method of claim 10, 
Westergaard does not but Ozog teaches:
wherein the power source includes at least one photovoltaic microgrid (see e.g. Ozog, paragraph 2: “optimization of energy use and distribution within a microgrid system”; and paragraph 508: “basic optimization may not involve the HAN at the customer location, and may minimize volatility associated with renewable generation resources, specifically wind and photovoltaic (PV)”).
Westergaard and Ozog are analogous art because they are in the same field of endeavor: power distribution management and optimization. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Westergaard with the teachings of Ozog. The motivation/suggestion would be to provide a more environmentally friendly system.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,566,266 B2 by Nikovski et al. discloses determining an optimal conditional operational schedule for power distribution for electrical grids.
US 2016/0190833 A1 by Roumi et al. discloses management and monitoring of energy distribution in accordance with user demands, schedules, and priorities.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194